Citation Nr: 9909341	
Decision Date: 04/02/99    Archive Date: 04/16/99

DOCKET NO.  98-06 713A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to service connection for migraine headaches, 
claimed as secondary to service-connected tinnitus and 
vertigo.  

2.  Entitlement to service connection for a bilateral knee 
disorder, claimed as secondary to service-connected bilateral 
stress fractures of the legs.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Associate Counsel



INTRODUCTION

The veteran served on active duty from March 1983 to March 
1985.  

This matter arises from a November 1997 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Milwaukee, Wisconsin, which denied the benefits sought on 
appeal.  The veteran filed timely appeals, and the case has 
been referred to the Board of Veterans' Appeals (Board) for 
resolution.  


FINDINGS OF FACT

1.  There is no competent medical evidence establishing a 
nexus or link between the veteran's claimed migraine 
headaches and his service-connected tinnitus and vertigo, or 
to any other incident of his active service.  

2.  There is no competent medical evidence establishing a 
nexus or link between the veteran's bilateral knee disorder, 
and his service-connected bilateral stress fractures of the 
legs, or to any other incident of his active service.  


CONCLUSIONS OF LAW

1.  The veteran's claim for service connection for migraine 
headaches, claimed as secondary to service-connected tinnitus 
and vertigo, is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).  

2.  The veteran's claim for service connection for a 
bilateral knee disorder, claimed as secondary to service-
connected bilateral stress fractures of the legs, is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Introduction

The law provides that service connection may be granted for a 
disability resulting from a disease or injury incurred in or 
aggravated by active service.  See 38 U.S.C.A. § 1131 (West 
1991); 38 C.F.R. § 3.303 (1998).  In addition, service 
connection may be granted for a disability shown to be 
proximately due to or the result of a service-connected 
disorder.  See 38 C.F.R. § 3.310(a) (1998).  This regulation 
has been interpreted by the United States Court of Veterans 
Appeals (Court) to allow service connection for any disorder 
which is either caused or aggravated by a service-connected 
disorder.  See generally Allen v. Brown, 7 Vet. App. 439 
(1995).  

In reviewing a claim for service connection, the initial 
question is whether the claim is well grounded.  The veteran 
has "the burden of submitting evidence sufficient to justify 
a belief by a fair and impartial individual that the claim is 
well grounded."  See 38 U.S.C.A. § 5107(a) (West 1991); 
Robinette v. Brown, 8 Vet. App. 69, 73 (1995).  A well-
grounded claim is a "plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive, but only possible to satisfy 
the initial burden of § [5107]."  Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1995).  In the absence of a well-grounded 
claim, there is no duty to assist the claimant in developing 
facts pertinent to the claim, and the claim must fail.  See 
Epps v. Gober, 9 Vet. App. 240, 243 (1996); Gregory v. Brown, 
8 Vet. App. 563, 568 (1996) (en banc).  

To establish that a claim for service connection is well 
grounded, the veteran must satisfy three elements.  First, 
there must be evidence of an incurrence or aggravation of an 
injury in service.  Second, there must be competent (i.e. 
medical) evidence of a current disability.  Third, there must 
be evidence of a nexus between the in-service injury or 
disease and the current disability, as shown by the medical 
evidence.  See Epps, supra.  Lay or medical evidence, as 
appropriate, may be used to substantiate the service 
incurrence.  See Caluza v. Brown, 6 Vet. App. 498, 506 
(1995); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

In addition, the Court has indicated that, alternatively, a 
claim may be well grounded based on the application of the 
rule for chronicity and continuity of symptomatology, set 
forth in 38 C.F.R. § 3.303(b).  The Court held that the 
chronicity provision applies where there is evidence, 
regardless of its date, which shows that a veteran had a 
chronic condition either in service or during an applicable 
presumption period, and that the veteran still has such a 
condition.  See Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  That evidence must be medical, unless it relates to 
a condition that the Court has indicated may be attested to 
by lay observation.  If the chronicity provision does not 
apply (i.e., if a chronic disorder is not noted in service), 
a claim may still be well grounded or reopened on the basis 
of 38 C.F.R. § 3.303(b) "if the condition is observed during 
service or during any applicable presumption period, 
continuity of symptomatology is determined thereafter, and 
competent medical evidence relates the present condition to 
that symptomatology."  Savage, 10 Vet. App. at 498.  

II.  Migraine Headaches

A brief review of the record shows that the veteran was 
granted service connection for tinnitus by a rating decision 
of June 1985.  He was granted service connection for vertigo, 
characterized as "dizziness" by a rating decision of 
September 1998.  The veteran claims that his tinnitus and 
dizziness have caused him to experience debilitating migraine 
headaches, which interfere with his ability to retain gainful 
employment.  His service medical records are negative for any 
complaints or indication of migraine headaches.  

In support of his claim, the veteran submitted 
contemporaneous clinical treatment records and reports of 
rating examinations dating from May 1985 through July 1998.  
These records fail to show treatment for or a diagnosis of 
migraine or other types of headaches caused by the veteran's 
active service or due to his service-connected tinnitus and 
vertigo.  A treatment record dated in March 1997 indicates 
that the veteran reported experiencing ringing in his ears, 
which he claimed caused migraine headaches.  He did not have 
migraine headaches at the time he was seen, and no opinion as 
to the etiology or potential causative factors of his claimed 
migraine headaches was offered.  However, a report of a June 
1998 VA rating examination notes that the veteran denied 
experiencing headaches.  

The Board has evaluated the above evidence, and concludes 
that the veteran has failed to submit evidence of a well-
grounded claim for service connection for migraine headaches, 
claimed as secondary to his service-connected tinnitus and 
vertigo.  As noted, the veteran's service medical records are 
negative for any reports or other indication of headaches in 
service, and the contemporaneous clinical treatment records 
submitted by the veteran in support of his claim are negative 
for any treatment for migraine headaches.  

The March 1997 treatment record only notes that the veteran 
complained of headaches, which he reported were due to his 
service-connected tinnitus.  However, the report of the June 
1998 rating examination contained the note that the veteran 
denied experiencing headaches.  In any event, the evidence of 
record does not include a medical opinion that the veteran 
currently experiences headaches that are caused by his 
service-connected tinnitus and vertigo.  Absent such an 
opinion, his claim is not well grounded, and must be denied 
on that basis.  

In addition, lay statements by the veteran that he 
experiences migraine headaches that are caused by his 
service-connected tinnitus and vertigo do not constitute 
medical evidence.  As a lay person, lacking in medical 
training and expertise, the veteran is not competent to 
address an issue requiring an expert medical opinion, to 
include medical diagnoses and opinions as to medical 
etiology.  See Moray v. Brown, 5 Vet. App. 211, 214 (1995); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  
Absent a medical opinion as discussed above, which contains a 
current diagnosis of migraine headaches, and that establishes 
a nexus or link between his claimed migraine headaches and 
his service-connected tinnitus and vertigo, his claim is not 
well grounded, and must be denied on that basis.  

III.  Bilateral Knee Disorder

The veteran's service medical records, show that the veteran 
incurred bilateral stress fractures of the legs, 
characterized as shin splints during service.  In addition, 
the records show that in June 1984, the veteran complained of 
left knee pain secondary to running.  On examination, no 
defects or abnormalities were noted, and the veteran had full 
range of motion.  The service medical records are otherwise 
negative for any indication or complaint of a bilateral knee 
disorder, and the report of his service separation physical 
examination does not indicate any bilateral knee disorder 
existing at that time.  The veteran contends that he incurred 
a bilateral knee disorder secondary to his service-connected 
bilateral stress fractures of the legs.  

In support of his claim, the veteran has submitted 
contemporaneous clinical treatment records and reports of VA 
rating examinations dating from May 1985 through June 1998.  
A VA medical treatment record dated in March 1997 shows that 
the veteran complained of knee pain.  A report of a May 1997 
VA rating examination contains the notation that the veteran 
had an ACL tear per the medical record and was status-post 
trauma of the right knee with minimal arthritis.  The 
clinical impression of his knees was that they were fully 
intact bilaterally, with a faint density shown on X-rays.  
There appears to have been some question as to when the 
veteran had injured his knee.  The veteran reported having 
injured it in service, while the examiner pointed out that 
his record showed that the veteran sustained an injury in the 
seventh grade.  

A later treatment record dated in December 1997 contains the 
diagnosis that the veteran had bilateral knee pain, secondary 
to degenerative joint disease.  The records submitted in 
support of his claim fail to contain any medical opinion that 
the veteran currently has a bilateral knee disorder that was 
incurred secondary to his service-connected stress fractures 
of the legs or to any other incident of his active service.

The Board has evaluated the above described evidence, and 
concludes that the veteran has failed to submit evidence of a 
well-grounded claim for service connection for a bilateral 
knee disorder, claimed as secondary to service-connected 
bilateral stress fractures of the legs.  As noted, the 
medical evidence presented fails to include any medical 
opinion that the veteran's currently diagnosed bilateral knee 
disorder, bilateral knee pain secondary to degenerative joint 
disease, was caused by his service-connected stress fractures 
of the legs or is related to any other incident of his active 
service.  At most, the medical evidence shows that the 
veteran has a present disability with respect to his knees, 
but does not contain any evidence of a nexus or link between 
that disability and his service connected stress fractures of 
the legs.  

In addition, lay statements by the veteran that he has a 
bilateral knee disorder that has been caused by his service-
connected bilateral stress fractures of the legs do not 
constitute medical evidence.  As a layperson, lacking in 
medical training and expertise, the veteran is not competent 
to address an issue requiring an expert medical opinion, to 
include medical diagnoses or statements as to medical 
etiology.  See Moray 5 Vet. App. at 214; Espiritu, 2 Vet. 
App. at 494-95.  What is missing in this case is a written 
opinion, supported by a written rationale by a medical 
professional that the veteran's currently diagnosed bilateral 
knee disorder was the result of his service-connected stress 
fractures or of any other incident of his active service.  
Absent such an opinion, his claim is not well grounded, and 
must be denied on that basis.  

IV.  Conclusion

For the above reasons, it is the decision of the Board that 
the veteran has failed to meet his initial burden of 
submitting evidence of well-grounded claims for service 
connection for migraine headaches, claimed as secondary to 
service-connected tinnitus and vertigo, and for a bilateral 
knee disorder, claimed as secondary to service-connected 
bilateral stress fractures of the legs.  The Board has not 
been made aware of any additional relevant evidence which 
could serve to well ground the veteran's claims.  As the duty 
to assist is not triggered here by well-grounded claims, the 
Board finds that the VA has no obligation to further develop 
the veteran's claims.  See 38 U.S.C.A. § 5103 (West 1991); 
McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997); Epps, 
supra; Grivois v. Brown, 5 Vet. App. 136, 140 (1994).  
Moreover, the Board views its discussion as sufficient to 
inform the veteran of the evidence necessary to file well-
grounded claims for service connection for migraine 
headaches, claimed as secondary to service-connected tinnitus 
and vertigo, and for service connection for a bilateral knee 
disorder, claimed as secondary to service-connected stress 
fractures of the legs.  See Robinette, supra.


ORDER

Evidence of a well-grounded claim not having been submitted, 
service connection for migraine headaches, claimed as 
secondary to service-connected tinnitus and vertigo, is 
denied.  

Evidence of a well-grounded claim not having been submitted, 
service connection for a bilateral knee disorder, claimed as 
secondary to service-connected bilateral stress fractures of 
the legs, is denied.  



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

